DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 9 and 26-29 have been amended.  Claims 24-25 have been cancelled. Claims 1-11,21-23 and 26-29 are allowed.

Allowable Subject Matter
Claims 1-11,21-23 and 26-29 allowed.  
The following is an examiner’s statement of reasons for allowance:
Regarding subject matter eligibility, Examiner agrees with Applicant’s arguments that the abstract idea are integrated into a practical application.  The claims require administering, by a diabetic therapy system, an insulin dosage to a patient, the dosage based on the validated second data, which results in a practical application of the abstract idea. 
The prior art of record, including Ohnemus (U.S. Pub. No. 2018/0350451 A1) in view of Veltz (U.S. Pub. No. 2017/0173262 A1), and O’Brien (U.S. Pub. No. 2019/0237176 A1), does not disclose or render obvious the claimed invention.  Specifically, the prior art of record does not teach “administering, by the diabetic therapy system, an insulin dosage to a patient, the dosage based on the validated second data” in combination with the above limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHELLE REICHERT whose telephone number is (303)297-4782.  The examiner can normally be reached on 9-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686